Little, J.
1. As a general rule the situs of a debt is at the place where the creditor is domiciled. Central Ry. Co. v. Brinson, 109 Ga. 354; Johnson v. Southern Ry. Co., 110 Ga. 303; Henry v. Lennox-Haldeman Co., ante, 9.
2. An attachment was issued against a non-resident of the State, and executed by service of garnishment only; and the answer of the garnishee showed that it was indebted to the non-resident in a given sum, it not appearing at what place the debt was payable. Held, that upon the face of the answer the debt was payable at the place where the non-resident was domiciled, and therefore the debt was not within the jurisdiction of the courts of this State.
3. The giving of a bond to dissolve a garnishment issued on an attachment does not convert the proceeding into a suit authorizing a personal judgment against the defendant. Henry v. Lennox-Haldeman Co., ante.
4. The defendant having done nothing to enable the courts of this State to acquire jurisdiction of its person, and no property within the jurisdiction of this State having been seized under the attachment, there was no error in dismissing the entire proceeding.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.